UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015. Or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49805 SOLAR3D, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-0592299 (I.R.S. Employer Identification No.) 26 West Mission Avenue, Santa Barbara, CA93101 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 690-9000 (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of registrant’s common stock outstanding as of August 3, 2015 was 17,734,834. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Condensed Consolidated Balance Sheets at June 30, 2015 (Unaudited) and December 31, 2014 1 Condensed ConsolidatedStatements of Operations for the Three andSix Months Ended June 30, 2015 (Unaudited) and June 30, 2014 (Unaudited) 2 Condensed Consolidated Statement of Shareholders' Equity at June 30, 2015 (Unaudited) 3 Condensed ConsolidatedStatements of Cash Flows for theSix Months Ended June 30, 2015 (Unaudited) and June 30, 2014 (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SOLAR3D, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) June 30, 2015 December 31, 2014 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Restricted cash 37 - Accounts receivable Inventory 17 23 Cost in excess of billing Other current assets Total Current Assets Property and Equipment, net 84 Other Assets Other deposits 26 20 Goodwill Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Billing in excess of costs Customer deposits 41 52 Loan payable, current portion 17 - Derivative liability - 68 Acquisition convertible promissory notes, net of beneficial conversion feature of $2,328 and $234, respectively Convertible promissory notes, net of debt discount of $0 and $627, respectively Total Current Liabilities Long Term Liabilities Loan payable 52 - Warranty liability 6 - Total Long Term Liabilities 58 - Total Liabilities Shareholders' Equity Preferred stock, $.001 par value; 5,000,000 authorized shares; - - Common stock, $.001 par value; 1,000,000,000 authorized shares; 17,734,834 and 14,016,252 shares issued and outstanding, respectively 18 14 Additional paid in capital AccumulatedDeficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Sales $ Cost of Goods Sold Gross Profit Operating Expenses Selling and marketing expenses General and administrative expenses Research and development cost 22 32 47 61 Depreciation and amortization 11 2 16 3 Total Operating Expenses Income (Loss) before Other Income/(Expenses) ) ) Other Income/(Expenses) Interest and other income 10 - 10 - Penalties - (7
